internal_revenue_service number release date index number -------------------------------- ------------------------------ ------------------------------ --------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi plr-143064-06 date date ----------- --------- --------------------------------- --------------------------------- -------------------------------- ------- ------- ------------------------------ ------------- ----------- trust a_trust b taxpayer year year spouse state a company --------------------- b c company ------------------------------- dear ------------------------------ this responds to your representative’s letter dated date and subsequent correspondence requesting certain rulings concerning the proposed assignment of your respective unitrust interests in trust a and trust b to the charitable_remainder beneficiary of each trust facts the facts and representations submitted are summarized as follows taxpayer created trust a in year and trust b in year each trust as drafted was intended to qualify as a charitable_remainder_unitrust under sec_664 of the internal plr-143064-06 revenue code code taxpayer and spouse are the original and current trustees of each trust under the terms of both trust a and trust b taxpayer is to receive a percent unitrust_amount for his life and upon his death spouse is to receive a percent unitrust_amount for her life in each trust taxpayer retains the power_to_revoke spouse’s successor unitrust_interest trust a and trust b currently provide that the remainder beneficiary of each respective trust will be one or more charitable organizations described in sec_170 sec_170 sec_2055 and sec_2522 of the code as shall be designated by taxpayer trust a and trust b further provide that to the extent taxpayer fails to effectively designate the charitable remainderman the trustees of the respective trust in their sole discretion and at any time will select as the remainder beneficiary one or more organizations described in sec_170 sec_170 sec_2055 and sec_2522 of the code both trust a and trust b provide that to the extent the trustees of each respective trust shall not have effectively exercised any discretion they have to appoint the final trust estate the final trust estate shall be paid to state community_trust trust a and trust b provide that state law governs the operation of each respective trust it is further represented that each trust includes those provisions necessary for the trust to otherwise qualify as a charitable_remainder_unitrust within the meaning of sec_664 of the code trust a was funded with a shares of company common_stock trust b was funded with b shares of company common_stock and c shares of company common_stock the current_assets of trust a and trust b consist of cash money market accounts and marketable_securities taxpayer and spouse propose to assign their respective unitrust interests in trust a and trust b to a designated remainder beneficiary of each respective trust taxpayer represents that under state law if the charitable remainderman of a_trust possesses all of the interests in a_trust the interests will merge and thereby entitle the charitable_beneficiary to all of the assets of the trust in order to accomplish this result with respect to each trust taxpayer and spouse in their individual capacities and as the trustees of trust a and trust b propose to take the following actions in the following order first pursuant to state law and with the consent of the office of the attorney_general of state trust a and trust b will be amended to provide taxpayer and spouse the authority to assign their respective unitrust interests to an organization described in sec_170 sec_170 sec_2055 and sec_2522 of the code second pursuant to state law taxpayer will release his power_to_revoke spouse’s successor unitrust_interest in each trust third taxpayer will release his testamentary power to designate the charitable_remainder beneficiary of each trust fourth the trustees of each trust will plr-143064-06 designate an organization described in sec_170 sec_170 sec_2055 and sec_2522 of the code as the charitable remainderman of each respective trust pursuant to authority granted in the trust instruments fifth the trustees of each trust will prospectively release their authority to designate a charitable_remainder beneficiary under the trust agreements finally taxpayer and spouse will each assign their respective unitrust interests to the charitable_remainder beneficiary of each respective trust as previously designated by the trustees of each trust taxpayer represents that upon the completion of the actions outlined above the unitrust_interest and the remainder_interest of each trust will merge under state law thereafter the trustees of trust a will distribute the entire principal and income of trust a to the organization described in sec_170 sec_170 sec_2055 and sec_2522 of the code that was previously designated by the trustees whereupon trust a will terminate similarly the trustees of trust b will distribute the entire principal and income of trust b to the organization described in sec_170 sec_170 sec_2055 and sec_2522 of the code that was previously designated by the trustees whereupon trust b will terminate taxpayer and spouse have obtained a letter from the office of the attorney_general for state stating there is no objection to the proposal of taxpayer and spouse to accelerate the interests of the charitable_remainder beneficiaries and there is no objection to the manner used to effectuate the acceleration of the charitable_remainder beneficiaries’ interests taxpayer represents that he did not divide his interest in the property originally transferred to trust a and trust b to avoid the partial interest rules you have requested the following rulings with regard to the proposed actions that are above described the reformation of trust a and trust b to provide taxpayer and spouse the authority to assign their respective unitrust interests will not affect the status of each trust as a charitable_remainder_unitrust within the meaning of sec_664 of the code unitrust interests in trust a and trust b taxpayer and spouse will each be entitled to charitable income_tax deductions under sec_170 of the code to the extent of the present_value of the unitrust interests transferred as of the date of each transfer subject_to any applicable limitations under sec_170 or any other section of the code unitrust interests in trust a and trust b taxpayer and spouse will each be entitled to charitable gift_tax deductions under sec_2522 of the code to the extent of the present_value of the unitrust interests transferred as of the date of each transfer calculated as for the year or years in which taxpayer and spouse transfer their respective for the year or years in which taxpayer and spouse transfer their respective plr-143064-06 provided in sec_664 and sec_7520 of the code and sec_25_2522_c_-3 of the gift_tax regulations and sec_1_664-4 of the income_tax regulations upon taxpayer’s release of his retained power_to_revoke the successor unitrust_interest of spouse in trust a and trust b the gift of the successor unitrust interests will qualify for the gift_tax_marital_deduction under sec_2523 of the code ruling sec_664 provides generally that a charitable_remainder_unitrust shall be exempt from federal_income_tax sec_664 provides that a charitable_remainder_unitrust is a trust- a from which a fixed percentage which is not less than percent nor more than percent of the net fair_market_value of its assets valued annually is to be paid not less often than annually to one or more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals from which no amount other than the payments described in sec_664 and other than qualified gratuitous transfers described in sec_664 may be paid to or for_the_use_of any person other than an organization described in sec_170 following the termination of the payments described in sec_664 the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in sec_170 or is to be retained by the trust for such a use or to the extent the remainder_interest is in qualified_employer_securities as defined in sec_664 all or part of such securities are to be transferred to an employee_stock_ownership_plan as defined in sec_4975 in a qualified_gratuitous_transfer as defined by sec_664 and b c d with respect to each contribution of property to the trust the value determined under sec_7520 of the remainder_interest in the property is at least percent of the net fair_market_value of the property as of the date such property is contributed to the trust sec_1_664-3 provides that no amount other than the unitrust_amount may be paid to or for_the_use_of any person other than an organization described in sec_170 however the governing instrument may provide that any amount other than the unitrust_amount shall be paid or may be paid in the discretion of the trustee to an organization described in sec_170 provided that in the case of distributions in_kind the adjusted_basis of the property distributed is fairly representative of the adjusted_basis of the property available for payment on the date of payment in this case the trustees of trust a and trust b propose to modify each trust to add a provision giving taxpayer and spouse the authority to assign their respective unitrust plr-143064-06 interests to an organization described in sec_170 sec_170 sec_2055 and sec_2522 the office of the attorney_general of state has oversight responsibilities with respect to charitable trusts and the attorney_general has affirmed that it has no objection to modifying trust a and trust b to allow for the assignment of the unitrust interests based on the facts presented and representations made we conclude that the proposed modification to trust a and trust b will not affect the respective trust’s status as a charitable_remainder_unitrust within the meaning of sec_664 ruling sec_170 provides that there shall be allowed as a deduction any charitable_contribution as described in sec_170 payment of which is made within the taxable_year sec_170 provides that the term charitable_contribution means a contribution or gift to or for_the_use_of as pertinent here a corporation trust or community chest fund or foundation created or organized in the united_states or in any possession thereof or under the law of the united_states any state the district of columbia or any possession_of_the_united_states organized and operated exclusively for religious charitable scientific literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual and that is not disqualified for a tax exemption under sec_501 of the code by reason of attempting to influence legislation and which does not participate in or intervene in any political campaign on behalf of or in opposition to any candidate for public_office sec_170 provides that no deduction is allowed under sec_170 for the value of a remainder_interest unless the trust is a charitable_remainder_annuity_trust or charitable_remainder_unitrust described in sec_664 sec_170 provides that a contribution not made by a transfer in trust of less than the taxpayer’s entire_interest in property is not allowed as a charitable_contribution_deduction except to the extent such contribution would have been allowed as a deduction had it been transferred in trust sec_170 provides that sec_170 does not apply to a contribution of an undivided portion of the taxpayer’s entire_interest in property plr-143064-06 sec_1_170a-6 and sec_1_170a-7 provide that a deduction is allowed for a contribution of a partial interest in property if such interest is the taxpayer’s entire_interest in the property such as an income_interest or a remainder_interest if however the property in which such partial interest exists was divided in order to create such interest and thus avoid certain provisions of sec_170 the deduction will not be allowed in situation in revrul_86_60 1986_1_cb_302 the service considered whether a donation qualifies for the charitable_contribution_deduction under sec_170 if a taxpayer who is the grantor and life_beneficiary of a charitable_remainder_annuity_trust donates his annuity interest in the charitable_remainder_annuity_trust to the remainder beneficiary of the trust in a had created a charitable_remainder_annuity_trust described in sec_664 a retained an annuity interest in the charitable_remainder_annuity_trust for life although a had previously divided the interest a held in the property the division was not to avoid sec_170 the remainder beneficiary was x a charitable_organization described in sec_170 in a transferred the annuity interest in the charitable_remainder_annuity_trust to x revrul_86_60 concludes based on sec_1_170a-6 and sec_1_170a-7 that the gift by a of a’s retained life_annuity in the charitable_remainder_annuity_trust to the remainder beneficiary qualifies for a charitable_contribution_deduction under sec_170 the proposed gift by taxpayer and spouse of their respective unitrust interests in trust a and trust b is analogous to the gift in situation in revrul_86_60 as was the case for the taxpayer in revrul_86_60 taxpayer and spouse will each qualify for a charitable_contribution_deduction under sec_170 therefore we rule that for the year or years in which taxpayer and spouse transfer their respective unitrust interests in trust a and trust b to an organization described in sec_170 sec_170 sec_2055 and sec_2522 taxpayer and spouse will each be entitled to charitable income_tax deductions under sec_170 for the value of their respective unitrust interests in trust a and trust b the deductions will be subject_to any applicable limitations under sec_170 including sec_170 and subject_to any applicable limitations under other sections of the code ruling sec_2501 imposes a tax for each calendar_year on the transfer of property by gift by any individual resident or nonresident sec_2511 provides that the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible under sec_2512 if a gift is made in property the value of the property on the date of the gift is the amount_of_the_gift sec_2512 provides that where property is transferred for less than adequate_and_full_consideration in money_or_money's_worth the amount by plr-143064-06 which the value of the property exceeds the value of the consideration received shall be deemed a gift under sec_25_2512-5 the fair_market_value of an annuity or unitrust_interest is its present_value determined in accordance with sec_25_2512-5 sec_25_2512-5 generally provides that the present_value is determined under sec_25_2512-5 and by use of standard or special sec_7520 actuarial factors sec_25_2512-5 provides in pertinent part that the fair_market_value of a remainder_interest in a charitable_remainder_unitrust is its present_value determined under sec_1_664-4 of this chapter the fair_market_value of a life interest in a charitable_remainder_unitrust is the fair_market_value of the property as of the date of transfer less the fair_market_value of the remainder_interest determined under sec_1_664-4 sec_2522 provides that in computing taxable_gifts for the calendar_year there shall be allowed as a deduction the amount of all gifts made during such year to or for_the_use_of a corporation or trust or community chest fund or foundation organized and operated exclusively for religious charitable scientific literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_2522 disallows the gift_tax_charitable_deduction where a donor transfers an interest in property other than an interest described in sec_170 to a person or for a use described in sec_2522 and an interest in the same property is retained by the donor or is transferred or has been transferred for less than an adequate_and_full_consideration in money_or_money's_worth from the donor to a person or for a use not described in sec_2522 unless- a in the case of a remainder_interest such interest is in a_trust which is a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in sec_664 or a pooled_income_fund described in sec_642 or in the case of any other interest such interest is in the form of a guaranteed annuity or is a fixed percentage distributed yearly of the fair_market_value of the property to be determined yearly a unitrust_interest b under sec_25_2522_c_-3 the present_value of a unitrust_interest is determined by subtracting the present_value of all interests in the transferred property other than the unitrust_interest from the fair_market_value of the transferred property under sec_25_2522_c_-3 the present_value of a remainder_interest in a charitable_remainder_unitrust is to be determined under sec_1_664-4 in situation of revrul_86_60 supra a created a charitable_remainder_annuity_trust retaining the annuity interest for life upon a’s death the annuity interest was to be paid to b and upon the death of the survivor of a and b the remainder would pass to x a qualified charitable_organization a and b subsequently assigned their interests to the plr-143064-06 charitable_remainder beneficiary the ruling concludes inter alia that the transfers by a and b to the charitable_remainder beneficiary qualify for the gift_tax_charitable_deduction under sec_2522 because following the transfers a and b did not retain any interest in the trust and at no time had a or b made a transfer of an interest in the trust for a private purpose the facts in this case are similar to those described in situation of revrul_86_60 the trustees of trust a and trust b will designate a charitable_remainder beneficiary for each trust and then prospectively release their authority to further select or designate a charitable_remainder beneficiary of trust a and trust b thereafter taxpayer and spouse will assign their entire respective unitrust interests in trust a and trust b to the designated charitable_remainder beneficiary of each trust after the assignments neither taxpayer nor spouse will retain any interest in any of the trusts taxpayer represents that because each charitable_remainder beneficiary designated by the trustees will possess each interest in the trust of which it is a beneficiary the interests will merge under state law based solely on the facts submitted and the representations made including the representation that trust a and trust b each qualify as a charitable_remainder_unitrust as described in sec_664 we conclude that for the year in which taxpayer and spouse each assign their respective unitrust interests in trust a and trust b to the respective beneficiary as designated by the trustees of each trust taxpayer and spouse will be entitled to gift_tax charitable deductions under sec_2522 to the extent of the present_value of their respective unitrust interests transferred as of the date of each assignment the deductions will be calculated as provided in sec_664 and sec_7520 and sec_25_2522_c_-3 and sec_1_664-4 ruling sec_25_2511-2 provides that a gift is incomplete if the donor reserves the power to name new beneficiaries or to change the interests of the beneficiaries as between themselves unless the power is a fiduciary power limited by a fixed_or_ascertainable_standard sec_2523 provides that when a donor transfers during the calendar_year by gift an interest in property to a donee who at the time of the gift is the donor's spouse there shall be allowed as a deduction in computing taxable_gifts for the calendar_year an amount with respect to such interest equal to its value under sec_2523 the deduction under sec_2523 is disallowed when on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur the interest transferred to the spouse will terminate or fail if the donor retains in himself an interest in such property and if by reason of such retention plr-143064-06 the donor may possess or enjoy any part of the property after such termination or failure of the interest transferred to the donee spouse sec_2523 provides that if after the transfer the donee spouse is the only non- charitable_beneficiary other than the donor of a qualified remainder trust sec_2523 shall not apply to the interest in such trust which is transferred to the donee spouse under sec_2056 the term qualified_charitable_remainder_trust means a charitable_remainder_annuity_trust or charitable_remainder_unitrust described in sec_664 sec_25_2523_g_-1 provides that the donee spouse's interest need not be an interest for life to qualify for a marital_deduction under sec_2523 sec_25_2523_g_-1 provides that a deduction under sec_2523 is allowed even if the transfer to the donee is conditioned on the donee spouse's payment of state_death_taxes if any attributable to the qualified_charitable_remainder_trust in both trust a and trust b taxpayer retains the power_to_revoke by will spouse’s successor unitrust_interest in each trust during the joint lives of taxpayer and spouse spouse is the only non-charitable beneficiary other than taxpayer when taxpayer releases his right to revoke spouse’s successor unitrust_interest in each of the trusts the gifts to spouse become complete accordingly spouse’s survivorship interest in both trust a and trust b will qualify for the gift_tax_marital_deduction under sec_2523 this ruling letter is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative the ruling contained in this letter is based upon information and representations submitted by the taxpayers and accompanied by a penalty of perjury statement executed by the appropriate parties while this office has not verified any of the material submitted in support of the request for a ruling it is subject_to verification on examination sincerely james f hogan senior technician reviewer branch passthroughs and special industries
